Citation Nr: 1205004	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-28 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A note in the file reveals that the Veteran failed to appear for a Board hearing scheduled for November 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement received in February 2007 the Veteran, in discussing his diabetes claim stated, in pertinent part, as follows:

I would also notify the VA that the VA OPC Tulare has further treatment records in regard to this condition.  Please request treatment records from them.

The Veteran has identified specific VA records that are not associated with the claims file.  In this regard, the Board notes that there are no VA treatment records dated subsequent to January 2005 associated with the Veteran's claims file.  As such, the Board finds that the AOJ should obtain the VA records identified by the Veteran prior to the readjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA medical records pertaining to examination or treatment of the Veteran for his diabetes mellitus from the VA facility in Tulare, California, from January 2005, and associate them with the claims file.

2.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for Type II diabetes mellitus.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


